Judgment, Supreme Court, New York County, entered October 27, 1972, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent within 20 days of service upon her by the defendant-appellant of a copy of the order entered hereon, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $125,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. In our opinion the amount awarded by the jury was excessive and a verdict in excess of the amount indicated is not warranted on this record. Concur — Markewich, J. P., Nunez, Lane, Steuer and Capozzoli, JJ.